Citation Nr: 0032584	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-15 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the claim for entitlement to waiver of recovery of an 
overpayment of pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from September to November 
1950.  He passed away in September 1993.  The appellant is 
his surviving spouse.  

This appeal arises from a March 1999 decision of the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, Debt 
Management Center (Center) which determined that the 
appellant had failed to submit a timely request for waiver of 
recovery of an overpayment of pension benefits in the amount 
of $7,671.00.  The appellant appealed.  The case was 
certified to the Board by the VA Regional Office (RO) in 
Columbia, South Carolina.

In a substantive appeal (VA Form 9) received in July 1999, 
the appellant indicated that she wished to have a hearing 
before the Board of Veterans' Appeals (Board).  However, she 
withdrew this hearing request in a signed statement of May 
2000.


FINDING OF FACT

The appellant was notified by letter dated on October 27, 
1997 of her VA death pension indebtedness.  A request for 
waiver of recovery of this indebtedness was received by the 
RO on March 4, 1998. 


CONCLUSION OF LAW

The appellant filed a timely request for waiver of recovery 
of VA death pension indebtedness.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2000); 38 C.F.R. § 1.963 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background.

As noted above, the veteran died in September 1993.  The 
appellate filed a claim for nonservice-connected death 
pension in November 1993.  VA pension benefits were awarded 
to the appellate in January 1994.  A review of the claims 
file indicates that the VA discontinued the appellant's 
pension benefits on the basis that she had failed to submit 
requested financial information.  While there is no direct 
evidence in the claims file, the Committee's decision of 
March 1999 reported that she was notified of the termination 
of her pension benefits on October 27, 1997.

On March 5, 1998, the RO received correspondence from the 
appellant's United States Congressional Representative.  
Enclosed with this correspondence was a letter from the 
appellant which requested that her Congressman look into VA's 
claim that she owed this agency money.  She emphatically 
denied that she owed this money.  The RO responded to this 
inquiry with a letter dated in mid-March 1998.  The 
Congressman was informed that the RO had established the 
appellant's debt on the basis that she had failed to submit 
the required financial information for a three year period 
while receiving pension benefits.  It was further indicated 
that if financial information was submitted by the appellant, 
her claim would be reviewed to determined if the overpayment 
could be reduced or eliminated.  The RO wrote that the 
appellant was also being sent a copy of this letter with the 
appropriate forms to complete.

On May 11, 1998, the appellant submitted VA Form 21-0518-1 
(Eligibility Verification Report) with an attached letter.  
She requested that her claim be reopened and her debt be 
reduced or eliminated.  In late May 1998, the RO informed the 
appellant that her claim for death pension benefits had been 
denied on the basis of excessive income.  In November 1998, 
the RO sent a letter to the appellant that denied her request 
for VA to pay her for unreimbursed family medical expenses.

The Center issued a decision in March 1999 that denied the 
appellant's request to waive recovery of her overpayment of 
death pension benefits.  It was indicated that this 
overpayment was discovered in October 1997 and the appellant 
was informed of this fact and her rights to a waiver in a 
letter issued on October 27, 1997.  The Committee determined 
that the appellant had not filed a claim for waiver of 
recovery of the overpayment until February 19, 1999.  It was 
found that her request for waiver had not been filed in a 
timely fashion.

II.  Analysis

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

A request for waiver of an indebtedness under this section 
shall only be considered if made within 180 days following 
the date of a notice of indebtedness issued on or after April 
1, 1983, by VA to the debtor.  The 180 day period may be 
extended if the individual requesting waiver demonstrated to 
the Chairperson of the Committee that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. 
§ 1.963(b)(2).

While the record before the Board at this time appears 
incomplete (there is, for example, no notification letter 
from VA informing the appellant of her indebtedness dated on 
October 27, 1997, nor any correspondence from the appellant 
in the claims file that was dated stamped received on 
February 19, 1999), it is determined that there is sufficient 
evidence to come to an equitable decision on the current 
appeal.  As this decision is favorable to the appellant, 
deciding the current issue before the Board will not 
prejudice her interest.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The actual letter from the VA dated in October 1997 informing 
the appellant of her indebtedness is not of record.  Thus, 
the Board cannot determine what if any response or forms were 
requested by VA at that time.  Based on the receipt of the 
appellant's letter from her Congressman, however, it is clear 
that she had made her dissatisfaction known to the VA 
regarding her indebtedness within 180 days of October 27, 
1997.  That is, the correspondence from her Congressman was 
received by the VA approximately 128 days after she was 
reportedly notified of her indebtedness and rights to waiver 
of recovery.  At the very least, the letter received in March 
1998 disputed the creation of her indebtedness and could be 
seen as an informal claim for waiver.  The RO again asked the 
appellant to submit additional financial information which 
she complied with in May 1998.  In a statement attached to 
the provided forms the appellant clearly asked that the VA 
"reduce or eliminate" her indebtedness.

Based on the above analysis, and resolving any doubt about 
the purpose of the appellant's March 4, 1998 correspondence 
in her favor, the Board finds that she did file a timely 
request for waiver of recovery of her death pension 
indebtedness.


ORDER

The appeal was filed in a timely manner.


REMAND

Based on the above decision that the appellant has filed a 
timely claim of entitlement to waiver of recovery of death 
pension benefits, the RO must adjudicate this claim on the 
merits.  In addition, she has contested the creation of this 
debt and this issue must also be addressed.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

As noted above, there appears to have been evidence before 
the Center that is not in the claims file.  On remand, the RO 
should ensure that this outstanding material is incorporated 
into the file.

Under the circumstances, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ensure that all 
material before the Center in March 1999 
is incorporated into the claims file.  
The appellant should be informed of the 
information or evidence required to 
substantiate her claims regarding the 
creation of her debt and entitlement to 
waiver of recovery.  In this regard, the 
RO should indicate what information or 
evidence is to be provided by her and 
what information or evidence is to be 
obtained by VA.  Any response to this 
request received from the appellant or 
her representative must be associated 
with the claims file.

2.  The RO should review the entire 
claims file and adjudicate the 
appellant's claims disputing the creation 
of her indebtedness, and if the debt is 
found to have been properly created, 
address the issue of entitlement to 
waiver of recovery of overpayment of 
death pension benefits.  The RO must 
consider, and document their 
consideration of, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  If the RO's 
decision remains adverse to the 
appellant, then a statement of the case 
should be issued to her and her 
representative.  They must be informed of 
her appellate rights and the need to 
submit a timely substantive appeal.  Only 
if a timely substantive appeal (VA Form 
9) is received should this case be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant need take no further action until she is 
informed.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 


